Case: 2:19-cv-05272-MHW-EPD Doc #: 32 Filed: 03/31/20 Page: 1 of 2 PAGEID #: 231




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                        EASTERN (COLUMBUS) DIVISION


Brian Garrett,
Edward Gonzales,
Kent Kilgore,
Adam Plouse, and
John Does 1-35, individually and
on behalf of all others similarly situated,

              Plaintiffs,

vs.                                                    Civil Case 2:18-cv-00692-MHW-EPD

The Ohio State University,

              Defendant.
                                                            CLASS ACTION



          NOTICE OF CHANGE OF FIRM NAME AND EMAIL ADDRESSES

       Please take notice that effective April 01, 2020, Sharp Barton, LLP changed its name to

Sharp Law, LLP and changed its email addresses. Please update your records to reflect the new

firm name and email addresses for Plaintiffs’ counsel as shown in the signature block below. The

mailing address remains the same. The contact information for co-counsel remains the same.

                                              Respectfully submitted,

                                              /s/ Simina Vourlis
                                              Simina Vourlis
                                              (Trial Attorney) #0046689
                                              The Law Office of Simina Vourlis
                                              856 Pullman Way
                                              Columbus, OH 43212
                                              (614) 487-5900
                                              (614) 487-5901 fax
                                              svourlis@vourlislaw.com



                                              Page 1
Case: 2:19-cv-05272-MHW-EPD Doc #: 32 Filed: 03/31/20 Page: 2 of 2 PAGEID #: 232




                                             SHARP LAW, LLP
                                             Rex A. Sharp, admitted PHV
                                             Ryan C. Hudson, admitted PHV
                                             Larkin E. Walsh, admitted PHV
                                             Sarah T. Bradshaw, admitted PHV
                                             5301 W. 75th Street
                                             Prairie Village, KS 66208
                                             (913) 901-0505
                                             (913) 901-0419 fax
                                             rsharp@midwest-law.com
                                             rhudson@midwest-law.com
                                             lwalsh@midwest-law.com
                                             sbradshaw@midwest-law.com


                                             ATTORNEYS FOR PLAINTIFF


                                CERTIFICATE OF SERVICE

       It is hereby certified that a true and correct copy of the foregoing document was filed and

served, via the Court’s CM/ECF system on March 31, 2020, on all counsel of record.



                                             By:      /s/ Simina Vourlis_________
                                                      Attorney for Plaintiffs




                                             Page 2
